

116 S3294 IS: Strengthening Citizenship Services for Veterans Act
U.S. Senate
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3294IN THE SENATE OF THE UNITED STATESFebruary 13, 2020Ms. Duckworth introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILL To require U.S. Citizenship and Immigration Services to facilitate naturalization services for noncitizen veterans who have been removed from the United States or are inadmissible.1.Short titleThis Act may be cited as the Strengthening Citizenship Services for Veterans Act.2.DefinitionsIn this Act:(1)Biometric collectionThe term biometric collection means the biometric collection described in section 103.2(b)(9) of title 8, Code of Federal Regulations, during which the applicant provides information, including by providing fingerprints, photographs, or signatures, to confirm his or her identity and to satisfy any requirement for background and security checks in connection with an application to become a naturalized citizen of the United States. (2)Eligible veteranThe term eligible veteran—(A)means a veteran who is a noncitizen; and(B)includes any veteran who—(i)was removed from the United States; or(ii)is not in the United States and is inadmissible under section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)).(3)Naturalization examinationThe term naturalization examination means the English and civics test that each noncitizen is required to pass (unless exempted) pursuant to section 312(a) of the Immigration and Nationality Act (8 U.S.C. 1423(a)) to become a naturalized citizen of the United States.(4)NoncitizenThe term noncitizen means an individual who is not a citizen of the United States.(5)Oath of allegianceThe term oath of allegiance means the affirmation and ceremony necessary to become a naturalized citizen of the United States.(6)SecretaryThe term Secretary means the Secretary of Homeland Security.(7)VeteranThe term veteran has the meaning given such term in section 101 of title 38, United States Code.3.Naturalization examinations and biometric collection for eligible veterans(a)In generalThe Director of U.S. Citizenship and Immigration Services shall ensure that the naturalization examination for each eligible veteran is conducted at—(1)a United States port of entry that is accessible to the veteran; or(2)a United States embassy or consulate in the country in which the veteran resides.(b)Biometric collectionThe Director of U.S. Citizenship and Immigration Services shall ensure that biometric collection is made available for each eligible veteran at—(1)a United States port of entry that is accessible to the veteran; or(2)a United States embassy or consulate in the country in which the veteran resides. (c)Oath of allegianceThe Director of U.S. Citizenship and Immigration Services shall ensure that the oath of allegiance for each eligible veteran is conducted at—(1)a United States port of entry that is accessible to the veteran; or (2)a United States embassy or consulate in the country in which the veteran resides.4.Joint guidance from the Secretary of Homeland Security and the Secretary of StateThe Secretary of Homeland Security and the Secretary of State shall issue guidance regarding—(1)the methods used by the Department of Homeland Security to conduct biometric collections, naturalization examinations, and oath ceremonies for eligible veterans at a United States port of entry, embassy, or consulate; (2)the methods used by the Department of State to facilitate available space for the activities described in paragraph (1); and(3)quality assurance mechanisms to ensure eligible veterans are able to complete the naturalization process at a port of entry, embassy, or consulate.5.Report(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security and the Secretary of State shall jointly submit a report to Committee on Veterans' Affairs of the Senate, the Committee on the Judiciary of the Senate, the Committee on Veterans’ Affairs of the House of Representatives, and the Committee on the Judiciary of the House of Representatives that contains an analysis of—(1)the implementation of this Act; and (2)the effectiveness of the guidance issued pursuant to section 4.(b)Updated guidanceNot later than the last day of the 90-day period beginning on the date on which the report is submitted pursuant to subsection (a), the Secretary of Homeland Security and the Secretary of State shall jointly update the guidance required under section 4 to the extent any shortcomings are identified in the report. 6.RulemakingNot later than 90 days after the date of the enactment of this Act, the Secretary shall promulgate regulations to implement this Act.7.Effective date; applicability(a)Effective dateThis Act shall take effect 90 days after the date of the enactment of this Act.(b)ApplicabilityThe requirements under this Act shall apply to all naturalization examinations involving eligible veterans with a pending naturalization application as of the date of the enactment of this Act or who submit a naturalization application after such date of enactment, regardless of the date on which the veterans were discharged from the military or exited the United States.